DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2022, 08/08/2022, 08/19/2022, 09/21/2022, 10/26/2022, 11/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Objections to the claims are removed in response to applicant’s amendments.
Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112 are removed in response to applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al.  (WO 2016072481 A1) (hereinafter rejections based on equivalent English translation US 2018/0287445 A1).
Regarding claim 14, Ishizuka discloses a rotating electrical machine comprising: 
a magnetic field-producing unit which includes a cylindrical magnet unit, the magnet unit having a plurality of magnetic poles having North and South polarities which are alternately arranged in a circumferential direction of the magnet 15unit (e.g. [0049]: permanent magnets of a rotor); an armature which is equipped with a multi-phase armature winding (e.g. [0049-0050]: stator); and a rotor which is provided by one of the magnetic field- producing unit and the armature (e.g. [0049]: rotor), 20wherein the armature winding includes a plurality of conductive members which face the magnetic field-producing unit 25and are arrayed at a given interval away from each other in a circumferential direction of the armature (e.g. Figs. 1-7: coil wires 50 of stator coil 40 & [0054]), wherein the armature winding is shaped to have a first dimension and a second dimension, the first dimension being a distance between an outer surface and an inner surface opposed 212to the outer surface in a radial direction of the armature, the second dimension being a dimension of a portion of the armature winding working as one of phases thereof in the circumferential direction of the armature, the first dimension being smaller than 5the second dimension (e.g. Fig. 1: the thickness of the armature windings is considered as the first dimension, and the longitudinal length of the armature windings is considered as the second dimension), wherein each of the conductive members is made of a bundle of a plurality of wires (e.g. Fig. 1 & [0049-0050]), wherein the wires of each of the conductive members are arranged adjacent to and in contact with each other (e.g. Fig. 1), and  10wherein a respective adjacent two of the wires has a first electrical resistivity in a direction in which the wires are arranged adjacent each other, each of the wires having a second electrical resistivity in a length-wise direction thereof, the first electrical resistivity being higher than the second electrical 15resistivity (e.g. Figs. 1 & 8 & [0008]: the bend portion at the ends of the stator windings are having higher electrical resistivity than the length-wise portion of the stator windings).
Ishizuka fails to explicitly disclose the magnetic field-producing unit is configured to have an intrinsic coercive force of 400kA/m and also have a remanent flux density of 1.OT or more; however, a rotor with permanent magnet inherently have a certain value of intrinsic coercive force and remanent flux density.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to design a motor with the claimed intrinsic coercive force and remanent flux density since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 1-13 and 15-27 are allowed.
Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to claim 14, Ishizuka at least in the replica of Fig. 9 below discloses the claimed first dimension and second dimension, wherein the first dimension is smaller than the second dimension.


    PNG
    media_image1.png
    272
    605
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/Primary Examiner, Art Unit 2846